DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered. Claims 2, 4-5, 7, 11-14, 16, 21-26 are pending, while Claims 11-14, and 16 are withdrawn.

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered. The 102 and 103 rejections are withdrawn, as explained below, two of the previous 112 rejections are maintained as not addressed by argument or amendments. New 112 rejections are presented in light of the new amendments.  
Specifically, the claims fail the written description in a manner that is neither supported by the original disclosure, nor encountered by the art of record (thus the 102 and 103 rejections are removed at this stage). There is no support for controlling both the start and end of the direction of the laser beam via the mirror array based on eye tracking feedback of the position of the eye and an arbitrary “safety” condition. There is mention of monitoring crosslinking of collagen fibrils as an endpoint for the application, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
1) Claim 2 recites that the controller “the controller is configured to cause the mirror array to direct the laser beam to the region of the cornea when the position data indicates that directing the laser beam to the region of the cornea is safe and to cause the mirror array to end directing the laser beam to the region of the cornea when the position data indicates that directing the laser beam to the region of the cornea is not safe”. There are two written description issues with the foregoing limitations: a) in terms of safety and feedback, the original disclosure makes no mention of the position data from eye tracking being used to control the start or end of controlling the mirror array to direct the laser beam, b) the term “safe” and safety is originally only supported in term of monitoring cross-linking of collagen fibrils, no other type of safety. A person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of embodiments where position data from eye-tracking is used by the controller to start or end the direction of the beam via the mirror array, or embodiments where this mechanism is used for any generic matter of safety. The only feedback mechanism regarding safety that can be found in the original disclosure relates to video images of the changes in collagen fibrils as it relates to the progress of cross-linking (e.g. par. 84-85: “real time monitoring of the changes to collagen fibrils”). There is nothing mentioned about the position data of eye-tracking as starting or stopping the direction of mirrors by the controller, or any safety issue other than the endpoint of crosslinking. In fact, phosita would not be informed by the original disclosure as to how the eye tracking is used or if it is part of any feedback related to the mirror array and to directing the beam via the mirror array.  Phosita would not be informed whether it affects for example the laser source rather than the mirrors or affects something else (if anything), as for example just following the eye for diagnosis. Even if one were to make a mental leap and assume that eye tracking inherently equates to safety, there is nothing in the original disclosure to explain what is controlled via such a hypothetical eye-tracking safety mechanism. Phosita would not be informed for example if such a hypothetical eye tracking safety mechanism controls the beam through shutters, independent of the mirrors, rather than the mirrors. Thus, Claim 2 fails the written description requirement, and none of the depended claims remedies the above. See MPEP 2163, 2163.05. 
2) Regarding Claim 2, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of a device that has any light source that produces any light beam whose flux can deliver two photons simultaneously in a general region of any size on a cornea and thus activate any cross-linking agent. The original disclosure is specific and limited to activating cross-linking agents at a lower wavelength using an ultrashort laser beam whose wavelength is a multiple of the lower wavelength, and directing that laser beam to a very small focal volume in order to achieve multiphoton activation of the agent. The full scope of the claims include embodiments that are much broader than what is supported (e.g. LED source, broadband sources, UV sources, agents that absorb at wavelengths equal to the light beam emitted, non-multiphoton activation etc). Thus, Claim 2 fails the written description requirement. See MPEP 2163, 2163.05. 
[Rejection maintained as not addressed] 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

1) Regarding Claim 2, the terms “safe” and “not safe”, on their own, are relative and subjective, rendering the metes and bounds of the claim unclear. Safe/not safe in terms of what? The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention.
2) Claim 1 recites a condition that precedes a configuration in “when the laser beam is directed to the region of the cornea, the controller is configured”, which makes the claim unclear. Is the controlled configured only when the laser beam is directed as claimed? Is not always configured? Is it being configured (an action) at the time “when the laser beam is directed”?  

An apparatus can include a configuration that includes a special configuration for a condition (e.g. an “if” command), but it has to be recited in the appropriate order. For example “Structure A configured to detect X and perform function Z if X is detected”.

3) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an ultrashort laser capable of multiphoton activation that is directed to at least one spot having an appropriate focal volume for said multiphoton activation. The specification is limited and directed to multiphoton activation and this is included in the scope of the claims, yet the claims attribute the capability of multiphoton activation to a generic parameter of flux. However, multiphoton activation is the cause of ultrashort pulsing that is limited to lasers, in combination with the beam being directed to a respective ultra-small focal volume. The flux of a beam as emitted by a generic light source is not sufficient for multiphoton activation.
[Rejection maintained as not addressed]


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792